The Honorable Fred P. Holub                         Opinion   No.   H-734
County Attorney
Matagorda County                                    Re: Whether an independent
P. 0. Box 1527                                      school district may contract
Bay City, Texas  77414                              with one of its trustees to fur-
                                                    nish garbage pickup where no
                                                    one else in the area is in the
                                                    business of providing such ser-
                                                    vice.

Dear Mr.    Holub:

      You have requested our opinion regarding whether an independent school
district may contract with a member of its board of trustees to furnish garbage
pickup where the trustee operates the only garbage pickup service in the area.

      On the basis of the 1925 decision in Meyers v. Walker,           ‘276 S. W. 305 (Tex.
Civ. App. --Eastland:     1925;no   wiit), this Office has long held that a contract
in which a public official has a direct or indirect pecuniary interest is void as
against public policy,   no matter how honest the official may be and even though
he may not be influenced by such interest.         Attorney General Opinions O-1 589
(1939),  O-1014 (1939),   O-878 (1939).     In Attorney General Opinion H-695 (1975),
we concluded that a contract to perform autopsies,          entered into between the
director of a health district and a medical firm of which he was a member was
against public policy,   despite the fact that the members        of this firm were the
only practicing pathologists    in the county.     In another recent instance in which
an argument of “necessity”      was urged upon us, we held that a district judge
should not appoint either his grand-nephew         or the district probation officer to
represent an indigent defendant,      even though they were the only attorneys in the
district available for such appointment.        Letter Advisory     No. 111 (1975).

      We are not aware of any judicial decision in which contracts which are in-
trinsically void as against public policy have been validated on the basis of the
doctrine of necessity.   Neither do we believe that such a contract would be valid
merely because the trustee in question ,refrained from participating     in the dis-
cussion and vote on the award of the contract to him.    It is our opinion that, what-
ever the exigent circumstances,    an individual school district should not contract




                                      p.   3126
The Honorable     Fred    P. Holub - page two              (H-734)




with one of its   trustees       to furnish    garbage     pickup.

                                          SUMMARY

                      An independent school district should
                    not contract with one of its trustees to
                    furnish garbage pickup even though said
                    trustee operates the only garbage pickup
                    service in the area.

                                                   Very   truly   yours,




                                                   JOHN L. HILL
                                                   Attorney General        of Texas




mG?r.dt                  CT%+
                         I-~
C. ROBERT HEPiTH,              Chairman
Opinion Committee


jad:




                                              p.   3127